Bloodworth, J.
This case comes to this court upon exceptions to the first grant of a new trial. Section 6204 of the Civil Code of 1910 is as follows: “ The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the presiding judge.” In Weinkle v. Brunswick &c. Railroad Co., 107 Ga. 368 (33 S. E. 471), the Supreme Court said: “It may be now considered as settled that this court will not, under any circumstances, reverse a judgment granting a first new trial, whether the grant be general upon all the grounds of the motion or special upon one or more grounds only, or whether it be upon a ground which involves questions of evidence or upon a ground which involves purely questions of law; unless it is made to appear that no other verdict than the one rendered could possibly have been returned under the law and facts of the case. Unless the case can be brought within the exception just stated, it is useless for parties to bring before this court the judgment of a trial judge granting a first new trial. ” See also Southern Fertilizer & Chemical Co. v. Peacock, 19 Ga. App. 592 (91 S. E. 928), and cases cited; Ellis v. Spell, 20 Ga. App. 347 (93 S. E. 49); Taylor v. Central R. Co., 79 Ga. 335 (5 S. E. 114), and citations.
The evidence in this case is conflicting,' and this court will not interfere with the first grant of a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.